Title: To Thomas Jefferson from George Hammond, 3 August 1792
From: Hammond, George
To: Jefferson, Thomas



Sir
New-York 3d August 1792

I have the honor of informing you that, by the Halifax packet, which arrived here on Wednesday last, I have received a dispatch from my Court, communicating to me his Majesty’s entire approbation of my conduct, relative to my conversations and explanatory correspondence with you, on the subject of the circular notification which I transmitted to you on the 12th of April.

Having obtained this sanction to the sentiments, which I expressed to you upon those occasions, it is necessary for me at present only to add that that notification was then, and is now, intended to apply solely to Merchant-vessels strictly foreign; under which denomination ships belonging to Citizens of the United States cannot be generally comprehended, so long as the Kings proclamations, regulating the commercial intercourse between Great Britain and this country, shall continue in force, and assign to the ships of the latter those distinctions, which they now possess. I have the honor to be, with sentiments of great respect, Sir, your most obedient humble Servant,

Geo. Hammond

